DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.

Allowable Subject Matter

Claims 1, 3-9, 11-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arts of record either alone or in combination fails to particularly disclose or suggest the combination and arrangement of claimed elements recited in the claim 1 and claim 12.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gerhards et al (US 2017/0264956) teaches “Television Broadcast Dynamic Recording Calibration”.
Patrick et al (US 2017/0195698) teaches “System and Methods Automatically Erasing Content Stored on a Set Top Box”.
Lockett et al (US 2005/0246738) teaches “Multimedia Mobile Personalization System”.
Sekiguchi (US 2009/0165049) teaches “Methods and Devices for Presenting and Interactive Media Guidance Application”.
Yamamoto et al (US 2008/0244677) teaches “Information Processing Apparatus, Information Processing Method, Information Processing Program, and Information Processing System”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.